DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 12, Applicant argues that “In formulating the rejection, the Office Action seems to suggest that the relief (858) and/or the moat (846) of Lebaric could correspond to the "clearing region." However, Lebaric does not disclose or suggest that the relief (858) and/or moat (846) is free of conductive material. As clearly shown in FIG. 25, the relief (858) surrounds and includes the plated (conductive) through-hole 850. Persons skilled in the art will recognize that any plated through-hole clearly includes conductive material. Also shown in FIG. 25, the moat (846) surrounds and includes the island-8 of 10-S(848). As described by Lebaric, the island (848) may be soldered to the antenna (802). Persons skilled in the art will recognize that any material that may be soldered to is a conductive material. Thus, even assuming arguendo that the relief (858) and/or the moat (846) could somehow be interpreted as "the clearing region" (a proposition not accepted by Applicant), Lebaric still would not disclose or suggest "a clearing region ... substantially free of conductive materials," as recited in claim 1.”
The Examiner cannot concur with the applicant, as the limitation in question “wherein the clearing region is substantially free of conductive materials” is taught by Lebaric. Lebaric teaches both the moat 846 and the relief 858 are free of conductive materials ([0109], also shown in Fig. 25). The relief and the moat do not include the conductive materials, such as the island 848 or plating 850 of the via hole, just like the clearing region of the instant application does not include the antenna port RF pin in Fig. 50A. Lebaric makes this clear in the description ([0108], “The moat 846 preferably serves the purpose of providing electrical separation between the island 848 and the ground plane 844, so that the island 848 does not make contact with the ground plane 844.) Therefore, Lebaric teaches the limitation in question.
The rejection of the claims stand.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Application No. 20080272964), hereinafter known as Su, in view of Lebaric et al. (U.S. Patent Application No. 20020104615), hereinafter known as Lebaric.
	Regarding claim 1, Su teaches (Figs. 1-5) an antenna (2) having an antenna port radio frequency (RF) pin (11) extending therefrom; a printed circuit board (PCB) (5) comprising a first layer (layer where 6a is)  and a plurality of additional layers (see Fig. 2, multiple layers shown); an antenna contact (23) electrically coupling the antenna port RF pin to the first layer of the PCB (see Fig. 4), wherein the antenna port RF pin passes through the additional layers of the PCB without making electrical contact therewith (see Fig. 2); and a clearing region (26) on each layer of the additional layers of the PCB, wherein each clearing region surrounds the antenna port RF pin on all sides in each layer of the additional layers of the PCB, wherein the clearing region is substantially free of conductive materials (see Fig. 2).
	Su does not teach further details regarding the clearing region.
	Lebaric teaches (Figs. 18-26)an antenna (800) having an antenna port radio frequency (RF) pin (804) extending therefrom; a printed circuit board (PCB) (808); an antenna contact (806) electrically coupling the antenna port RF pin to the first layer of the PCB, wherein the antenna port RF pin passes through the additional layers of the PCB without making electrical contact therewith (see Fig. 25, [0108]); and a clearing region (846) on each layer of the additional layers of the PCB (see Fig. 25), wherein each clearing region surrounds the antenna port RF pin on all sides in each layer of the additional layers of the PCB by more than about 0.5 mm (see Table III, d_m), wherein the clearing region is substantially free of conductive materials (see Figs. 25-26, [0109]).
	It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the dimensions from Lebaric in the antenna apparatus of Su because adjusting the dimensions of the clearing region affects the input impedance seen by the antenna by adjusting the electrical separation between the input and the ground plane ([0103]).
	Regarding claim 2, Su as modified teaches the limitations of claim 1, but does not teach further details regarding the clearing region.
	Su teaches (Figs. 1-5) wherein each clearing region forms a rectangular region that is substantially free of conductive materials (see Figs. 1-5).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to modify the shape of Su to a square clearing region since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The relative dimensions of the region are tied to the operating frequency and characteristic impedance, both known to persons of skill in the art to be result effective variables.
Regarding claims 3 and 4, Su as modified teaches the limitations of claim 1, but does not teach further details regarding the clearing region.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to adjust the dimensions of the clearing region of Su as modified since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Adjusting the clearing region dimensions affects the input impedance seen by the antenna by adjusting the electrical separation between the input and the ground plane.
Regarding claim 5, Su further teaches (Figs. 1-5) wherein each clearing region forms a rectangle (see Figs. 1-5).
Regarding claims 6 and 7, Su further teaches (Figs. 1-5) a pair of ground pins (10 and 29) extending from the antenna and through the additional layers of the PCB (see Fig. 2), wherein the pair of ground pins each make an electrical contact with the first layer ([0046])
wherein the antenna contact does not pass between the electrical contacts of the pair of ground pins on the first layer (see Figs. 1 and 4).
Regarding claim 11, Su further teaches (Figs. 1-5) wherein only the first layer of the PCB makes electrical contact with the antenna port RF pin (see Fig. 4).
Regarding claim 12, Su teaches (Figs. 1-5) an antenna (2) having an antenna port radio frequency (RF) pin (11) extending therefrom; a printed circuit board (PCB) (5) comprising a first layer (layer where 6a is)  and a plurality of additional layers (see Fig. 2, multiple layers shown); an antenna contact (23) electrically coupling the antenna port RF pin to the first layer of the PCB (see Fig. 4), wherein the antenna port RF pin passes through the additional layers of the PCB without making electrical contact therewith (see Fig. 2); a pair of ground pins (10 and 29) extending from the antenna, the pair of ground pins in electrical contact with the first layer of the PCB ([0046]) and a clearing region (26) on each layer of the additional layers of the PCB, wherein each clearing region surrounds the antenna port RF pin on all sides in each layer of the additional layers of the PCB, wherein the clearing region is substantially free of conductive materials (see Fig. 2), wherein the antenna contact does not pass between the pair of ground pins (see Figs. 1 and 4).
Su does not teach further details regarding the clearing region.
Lebaric teaches  (Figs. 18-26)an antenna (800) having an antenna port radio frequency (RF) pin (804) extending therefrom; a printed circuit board (PCB) (808); an antenna contact (806) electrically coupling the antenna port RF pin to the first layer of the PCB, wherein the antenna port RF pin passes through the additional layers of the PCB without making electrical contact therewith (see Fig. 25, [0108]); and a clearing region (846) on each layer of the additional layers of the PCB (see Fig. 25), wherein each clearing region surrounds the antenna port RF pin on all sides in each layer of the additional layers of the PCB by more than about 0.5 mm (see Table III, d_m), wherein the clearing region is substantially free of conductive materials (see Figs. 25-26, [0109]).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the dimensions from Lebaric in the antenna apparatus of Su.
Regarding claims 13-15 and 19, Su as modified teaches the limitations as shown in response to claims 2-4 and 11.
Claim(s) 8-10, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su as modified as applied to claim 1 above, and further in view of He (U.S. Patent Application No. 20080284661), hereinafter known as He.
Regarding claims 8 and 16, Su as modified teaches the limitations of claim 1, but does not teach an array.
He teaches (Fig. 5) wherein the antenna comprises an array antenna (510 and 520).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use an antenna array as taught by He using the antenna of Su as modified because it provides adaptation for MIMO applications ([0039]).
Regarding claims 9 and 17, Su as modified teaches the limitations of claim 1, but does not teach an array.
He teaches (Fig. 5) wherein the antenna comprises a patch array antenna comprising a plurality of radiating elements (510 and 520).
	Therefore, for the reasons stated in response to claim 8, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use an antenna array as taught by He using the antenna of Su as modified.
	Regarding claims 10 and 18, Su as modified teaches the limitations of the antenna port RF pin, but doesn’t teach a second antenna port RF pin.
	He teaches (Fig. 5) a second antenna port RF pin (pin for the other of 510 and 520).
Therefore, for the reasons stated in response to claim 8, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use a second antenna port RF pin as taught by He using the antenna of Su as modified.
Regarding claim 20, Su as modified teaches the limitations as shown in response to claims 1, 6, 7, 9, and 10. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL MUNOZ/Primary Examiner, Art Unit 2896